Citation Nr: 0604280	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1966 to March 1969.  Service in Vietnam is 
indicated by the evidence of record.  

This appeal has arisen from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The increased rating claim

In July 2001, the veteran filed a claim of entitlement to 
service connection for PTSD.  Service connection for PTSD was 
granted in an October 2001 RO rating decision.  A 30 percent 
disability rating was assigned.  After receiving additional 
medical records, to RO issued another rating decision in 
March 2002 which continued the 30 percent rating.

In April 2002, the veteran submitted notice of disagreement 
(NOD) which reads in pertinent part as follows:  "I express 
disagreement with VARO decision [sic] which granted 30% for 
PTSD."  The RO issued a statement of the case (SOC) in March 
2003.  The veteran perfected an appeal by filing a VA Form 9 
later in March 2003. 

[The Board observes that it appears that the RO believed that 
the veteran's April 2002 NOD was to the March 2002 rating 
decision, not the October 2001 rating decision.  See a letter 
dated May 8, 2002 from the RO to the veteran which begins as 
follows:  "We received your written disagreement with the . 
. . decision dated March 6, 2002."  However, it is clear 
that the veteran was appealing the initial decision, in 
October 2001 which "granted 30 percent for PTSD", not the 
March 2002 rating decision which merely continued the 30 
percent rating.  The April 2002 NOD was clearly timely as to 
the October 2001 rating decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2005).  

This is not merely a matter of idle interest.  Whether this 
appeal involves an initially assigned rating or a 
subsequently assigned rating brings into play the matter of 
staged ratings.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Moreover, if the appeal involves 
the assignment of a disability rating in connection with the 
initial grant of service connection, a second notification 
letter under the Veterans Claims Assistance Act of 2000 (the 
VCAA) may not be necessary.  According to VA's General 
Counsel, the notice provisions of VCAA do not apply if, in 
response to a decision on a claim for which VA has already 
provided the VCAA notice, the claimant files a notice of 
disagreement (NOD) that raises a new issue.  See VAOPGCPREC 
8-2003 (December 22, 2003).  This appears to be the situation 
here.]

The issue of entitlement to an increased disability rating 
for PTSD is addressed in the REMAND portion of the decision 
below and is  REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

The secondary service connection claim

In the March 2003 VA Form 9, the veteran raised the issue of 
his entitlement to alcoholism secondary to PTSD.  That claim 
was denied in a January 2004 RO rating decision.  The veteran 
filed a NOD in March 2004; a statement of the case was issued 
in May 2005; and the veteran perfected an appeal in June 
2005.

Issues not on appeal

In July 2004, the veteran filed a claim of entitlement to a 
non service-connected pension.  That claim was granted in an 
October 2004 RO rating decision, which at the same time 
denied a special monthly pension based upon the need for the 
aid and attendance of another person.  In November 2004, the 
veteran filed a NOD as to the special monthly pension issue.  
The RO issued a SOC in October 2005.  To the Board's 
knowledge, the veteran has not filed a substantive appeal as 
to that issue.  That matter is therefore not now within the 
jurisdiction of the Board, and it will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having chronic alcohol 
abuse/dependence.

2.  Service connection has been granted for PTSD.

3.  The competent medical evidence of record does not 
establish a nexus between the veteran's PTSD and his 
alcoholism. 


CONCLUSION OF LAW

Service connection for alcoholism, secondary to service-
connected PTSD, is denied.  38 C.F.R. § 3.310 (2005); Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

The veteran seeks service connection for alcoholism secondary 
to his service-connected PTSD.

As is described elsewhere in this decision, the issue of the 
veteran's entitlement to an increased rating for PTSD is 
being remanded.  The Board believes that these two issues are 
not inextricably intertwined, and that action on the 
secondary service connection claim need not be deferred.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  It is the existence of, rather than the level 
of disability assigned for, service-connected PTSD which is 
significant in the adjudication of the secondary service 
connection claim.  It is undisputed that service connection 
has been established for PTSD; the level of disability is not 
a factor in the secondary service connection claim. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal. The 
Board will then move on to an analysis of the secondary 
service connection issue.

The VCAA

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
VCAA is accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 2005 SOC, and in an October 2005 
supplemental statement of the case (SSOC), of the pertinent 
law and regulations and the need to submit additional 
evidence on his claim.  Both the SOC and the SSOC indicated 
the particular deficiencies in the evidence with respect to 
the veteran's claim, in particular the fact that a January 
2004 VA examiner has not identified a nexus between the 
veteran's PTSD and his alcoholism and that there was no 
competent medical evidence to the contrary.

More significantly, a letter was sent to the veteran in 
September 2003 which was specifically intended to address the 
requirements of the VCAA. That letter noted that the RO had 
received the veteran's claim for service connection for 
alcoholism on a secondary basis and delineated the duties of 
VA and the veteran with respect to the gathering of evidence 
to support his claim.  The letter specifically informed the 
veteran that in order for service connection to be granted on 
a secondary basis, it must be established that "[t]here is a 
relationship between your claimed condition and your service-
connected condition . . . ."  The letter further instructed 
the veteran that it would be in his best interest to obtain 
and send to VA a doctor's opinion concerning the relationship 
between the PTSD and the alcoholism.  See the September 25, 
2003 VCAA letter, page 2.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to the claim on appeal, and he is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.  Indeed, as 
discussed in the analysis below, the veteran's very able 
accredited representative submitted in January 2006, with 
waiver of RO consideration, medical treatise evidence in 
support of the veteran's claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The September 
2003 VCAA letter informed the veteran that the RO would get 
"relevant records from any Federal Agency." The letter also 
stated that  VA would make reasonable efforts to obtain 
records not held by a federal agency.  
See the September 25, 2003 VCAA letter, pages 2-3.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  The September 2003 VCAA letter 
informed the veteran "[i]t is extremely important to 
identify all evidence of any post-service treatment for 
alcoholism."  The letter further stated that if the veteran 
had evidence from non-VA doctors, hospitals or clinics, he 
could complete and submit the enclosed VA Forms 21-4142 to 
authorize the RO's retrieval of such on the veteran's behalf.  
See the September 2003 VCAA letter, page 1.  As has been 
noted above, the VCAA letter strongly advised the veteran to 
submit a medical nexus opinion. 

Additionally, the September 2003 emphasized that it was still 
the veteran's responsibility to help obtain evidence to 
support his claim. See the VCAA letter, page 3.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The September 2003 letter did not 
specifically inform the veteran to "give us everything 
you've got", although the tenor of that letter included that 
implication.  In any event, both the May 2005 SOC and the 
September 2005 SSOC specifically quoted 38 C.F.R. § 
3.159(b)(1), and thus clearly informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board therefore believes that the veteran received 
correct and ample notice under the VCAA.  Moreover, he has 
been ably represented by Disabled American Veterans.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an outcome of this case, 
additional VCAA notice is unnecessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was provided notice of 
the VCAA in July 2004, prior to the adjudication of this 
claim (by rating decision in October 2004). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the claims folder contains 
extensive VA hospitalization and treatment records. The 
veteran was provided with VA medical examinations in October 
2001 and in January 2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

The Board additionally observes that veteran has been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  
See 38 C.F.R. § 3.103 (2004).  Upon the submission of his 
substantive appeal (VA Form 9) dated in June 2005, he 
declined a personal hearing.  

Relevant law and regulations

Secondary service connection - in general

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2005).  See Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Secondary service connection - alcoholism

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002). However, 
the law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 (January 16, 
1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse. Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs. See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2004).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit further stated that 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis

The veteran seeks service connection for alcoholism, which he 
claims is secondary to his service-connected PTSD.  

Although the veteran readily admits to drinking heavily in 
service, he and his representative appear to be cognizant of 
the strict prohibition against direct service connection for 
alcoholism, discussed in detail in the law and regulations 
section above.  This claim is strictly on a secondary basis.

In order for secondary service connection to be granted, 
three elements must be met: (1) a current disability; (2) a 
service-connected disability; and (3) medical nexus between 
the two.

In this case, the record is replete with references to the 
veteran's long-standing alcoholism.  In addition, service 
connection has been granted for PTSD.  
The crucial element is therefore medical nexus between the 
two. 

The only competent medical nexus evidence of record is that 
of the January 2004 VA psychiatric examiner.  In pertinent 
part, the examination report states as follows:  "[the 
veteran's] alcohol dependence/abuse was not caused by his 
PTSD".

The 7 page examination report reveals careful attention pain 
by the examiner to the veteran medical history.  The examiner 
noted that the veteran's PTSD and alcoholism started in 
service, the PTSD due to the stress of service in Vietnam, 
and the alcoholism due to the same stress, as well as the 
ready availability of alcoholic beverages provided by the 
military. 

There is no competent medical evidence to the contrary.  
Although the veteran was specifically advised in the VCAA 
letter to obtain a medical nexus letter from his own doctor, 
no medical opinion in the veteran's favor appears in the 
record.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].   

Perhaps realizing the weakness in the veteran's presentation, 
the veteran's very able representative submitted an article 
entitled "Dual Diagnosis:  PTSD and Alcohol Abuse" from 
VA's National Center for PTSD.  This article, although 
helpful to a general understanding of the relationship 
between PTSD and alcoholism, does not address the veteran's 
specific medical history.   

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See, e.g. Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  So it is in this case.

Indeed, the article to some extent works against the 
veteran's claim.  The article explains that in some cases, 
PTSD causes alcoholism because persons with PTSD self-
medicate with alcohol or other substances to relieve PTSD 
symptoms and induce sleep (the "self-medication" model).  
In other cases, "alcoholism is primary".  In such cases, 
alcoholism started before service or "the drinking started 
in combat and continued" or "substance abuse is the first 
priority in any treatment".  Thirdly, there is the "co-
morbid model" in which both alcoholism and PTSD are present.

It appears from a review of the veteran's history, including 
his own statements, that his situation fits into the 
"alcoholism is primary" model.  By his own admission, and 
as noted in the January 2004 VA examination report, he 
started drinking heavily in Vietnam and never really stopped.  
In addition, until recently, his medical treatment dealt 
exclusively with the alcoholism, not PTSD.  Indeed, the 
report of a VA hospitalization in January and February 1994  
for detoxification did not mention any psychiatric problems 
other than alcoholism.  The report of an October 2001 VA 
psychiatric examination (for the purpose of establishing 
service connection for PTSD) referred to "some mild 
symptoms" of PTSD.  Similarly, the January 2004 VA examiner 
referred to "a number of symptoms of PTSD, although on a 
very minor level".  On the other hand, the record is replete 
with numerous difficulties caused by the alcoholism, such as 
losing jobs and arrests for DWI.    

In short, the medical treatise submitted on behalf of the 
veteran lacks probative value, and indeed seems to fit into 
the Federal Circuit's caution in Allen, quoted above, against 
granting service connection for alcoholism in the absence of 
clear medical evidence that such is caused by the veteran's 
primary disability.

To the extent that the veteran himself believes that this 
alcoholism is caused by his PTSD, it is well established that 
as a lay person without medical training he is not competent 
to comment on medical matters such as the etiology of a 
disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  See also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

For the reasons expressed above, the Board concludes that 
vital element (3), medical nexus, is lacking in this case.  
The claim fails on that basis.


ORDER

Entitlement to service connection for alcoholism, claimed as 
secondary to service-connected PTSD, is denied.


REMAND

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.

Reasons for remand

VCAA notice

The veteran has never been furnished specific VCAA notice 
with respect to this increased rating claim.  The Board is of 
course aware of VAOPGCPREC 8-2003, which was discussed in the 
Introduction and which stands for the proposition that 
additional notice need not be furnished when the veteran 
appeals an initial assignment of a disability rating.  
However, a review of the August 2001 VCAA letter leads to the 
conclusion that, even setting aside the fact that the 
requirements for a successful increased rating claim are not 
set forth, it fails to meet the notice requirements 
elaborated by the Court's 2002 Quartuccio decision.  In 
particular, the veteran was not put on specific notice as to 
which evidence it was his responsibility to obtain.  In 
fairness to the veteran, the Board believes that a VCAA 
letter which specifically addresses his increased rating 
claim should be sent to the veteran, with a copy to his 
representative. 

VA examination

The veteran has been accorded two VA examinations, one in 
October 2001 (in connection with his claim for service 
connection for PTSD) and the second in January 2004 (in 
connection with his claim for service connection for 
alcoholism, secondary to PTSD).  Thus, the primary focus of 
each examination was on matters other than the level of 
disability caused by the PTSD, although such was in fact 
addressed in the examination reports.

As has been discussed above in addition to the PTSD the 
veteran has a significant problem with alcohol 
abuse/dependency.  The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
Board believes that a psychological evaluation of the veteran 
would provide useful information concerning the relative 
pathology caused by the service-connected PTSD and the non 
service-connected alcoholism. 

This issue is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be provided with a VCAA notice 
letter, with a copy to his representative, concerning 
the issue of his entitlement to an increased disability 
rating for PTSD.  An appropriate period of time should 
be allowed for response.

2.  The veteran should then be scheduled for a 
psychological evaluation.  The examiner, after 
interviewing the veteran, reviewing the relevant medical 
records and administering any diagnostic tests he or she 
deems to be appropriate, should render an opinion as to 
which of the veteran's psychiatric symptomatology is due 
to his service-connected  PTSD and which is due to other 
causes, in particular his non service-connected 
alcoholism.  If it is impossible to so distinguish, this 
should be indicated in the examination report.  The 
report of the examination should be associated with the 
veteran's VA claims folder. 

3.  The veteran's claim of entitlement to an increased 
rating for PTSD should then be readjudicated.  If the 
decision is unfavorable to the veteran, a SSOC should be 
issued and the veteran and his representative should be 
afforded appropriate opportunity to respond.  The 
veteran's claims folder should thereafter be returned to 
the Board, if otherwise in order. 

The purpose of this remand is to afford the veteran due 
process and to obtain additional medical evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


